Citation Nr: 1122404	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

Though the Veteran's active service has not been confirmed, discharge certificates submitted by the appellant indicate that the Veteran had active service from June 1953 to August 1956, and for some time before March 1953.  The Veteran died in March 2008; the appellant in this case is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant in this case seeks burial benefits following the death of her husband.  As this case has not been fully developed, the Board shall remand the claim.  

When, as here, the Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2010).  Alternatively, burial benefits may be paid if a person dies from non-service-connected causes while properly hospitalized by VA in a VA or non-VA facility.  38 C.F.R. § 3.1600(c).

Heretofore, the appellant's claim has been denied as the RO has found that the appellant and the Veteran met none of the above delineated criteria.  The Board, however, is not willing to make similar findings on a record as undeveloped as the one currently before it.  Though the RO has found that - at the time of his death - the Veteran was not in receipt of pension or compensation, that he did not have a claim pending, or that he did not die while hospitalized by VA, there is no factual underpinning for any of these findings in the record.  

Though a claims file has been developed for the appellant, the Veteran's claims file was not associated with the appellant's claims file.  As such, the Board is unable to determine pertinent factors including whether the Veteran was in receipt of compensation or pension benefits or whether he had a pending claim at the time of his death.  Indeed, even the exact dates of the Veteran's service are not clear, as the RO did not obtain the Veteran's DD-214 or any other records of his service.  

Though it very well may be that the RO did not attach the Veteran's claims file because no such file exists, such a finding should be made explicitly for the record before the Board makes any findings of its own.  This minimal development is imperative to allow the Board to make an informed decision in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  

2.  Obtain and associate the Veteran's claims file with the appellant's claims file.  The Veteran's claims file should include his service treatment records and verification of dates of service. 

If the Veteran has no claims file, then the RO should explicitly so state, but nonetheless should verify the Veteran's dates of service.  

All attempts to secure these records must be documented in the claims file.  

3.  The RO/AMC should review the file to ensure that the remand directives have been accomplished.  Any further development necessary to comply with the Board's order should be completed.  

4.  The RO/AMC shall then readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant and her accredited representative should be issued a Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on her claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The appellant should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


